NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0818-18T2

ROSEMARY J. FISHER,

          Plaintiff-Appellant,

v.

YUM YUM BAGEL CAFÉ,
KSAN, LLC, STATE OF NEW
JERSEY, COUNTY OF
BERGEN, and BOROUGH OF
CLIFFSIDE PARK,

     Defendants-Respondents.
_____________________________

                    Submitted March 4, 2020 – Decided March 23, 2020

                    Before Judges Whipple, Gooden Brown, and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-5469-16.

                    Law Offices of Rosemary Arnold, attorneys for
                    appellant (Natalie A. Zammitti Shaw and William R.
                    Stoltz, on the briefs).

                    Law Offices of Stephen C. Cahir, attorneys for
                    respondent Borough of Cliffside Park (Stephen C.
                    Cahir, on the brief).
PER CURIAM

      Plaintiff Rosemary Fisher appeals from a September 28, 2018 order

barring her expert's testimony and the resultant dismissal of her tort claims

against defendant Borough of Cliffside Park, related to a slip and fall accident.

We affirm.

      In 2015, plaintiff traveled to the United States from England to vacation

in New York City. She stayed in Cliffside Park. She was seventy-five years old

at the time.

      On the day of her accident, plaintiff was returning from a visit to New

York City and walking down Anderson Avenue toward her residence when her

"right foot was caught" on the raised edge surrounding a ramp and she began to

fall. She testified she tried to catch herself with her left foot, but there was

debris on the ramp, causing her foot to slip. She landed on her left knee and

right wrist. Plaintiff was wearing boots with a flat rubber sole and carrying

groceries in a bag she described as "fairly heavy."

      According to plaintiff, the ramp was "a pink-ish, orange-ish color[] . . .

with little pimples on it, but around the ramp was a cement surround," which is

the part that caught her foot. The ramp was part of the sidewalk abutting the

crosswalk allowing for handicap access to the crosswalk and street.          The

                                                                         A-0818-18T2
                                       2
building abutting the location of the slip-and-fall is a commercial building

owned by KSAN, LLC and rented by a business tenant, Yum Yum Bagel Café.

      Plaintiff filed a complaint naming Yum Yum Bagel Café and KSAN, LLC.

During discovery, she learned neither of these defendants installed the ramp,

and instead Boswell Engineering, the Borough Engineer for Cliffside Park,

oversaw the ramp installation. Plaintiff amended her complaint to name the

County of Bergen and Cliffside Park as defendants.

      Later, a voluntary dismissal without prejudice was entered in favor of

Bergen County, and KSAN and plaintiff settled her claims resulting in a

dismissal of KSAN from the case.        After initial dates for the trial were

unsuccessfully set for May 2018 and then June 2018, a final trial date was set

for September 18, 2018.

      Plaintiff's liability expert was George Gianforcaro, a licensed engineer.

He inspected the portion of the sidewalk in question in October and November

2017. He also consulted plaintiff's answers to interrogatories and relied on her

account of what happened, which she relayed during one of the site inspections.

      During a de bene esse deposition, Forcaro addressed his report, which

stated:

                  The [c]urb [r]amp is installed diagonally toward
            the intersecting streets and Anderson Avenue and

                                                                        A-0818-18T2
                                       3
Lawton Avenue. The [c]urb [r]amp slopes downward
from the high point of the [p]ublic [w]alkway to the
[r]oadway [c]urb for Anderson Avenue. The [s]lope of
the [r]amp is [one half] inch vertically to every twelve
. . . inches horizontally, (the ADA [r]amp requirement
is [one] inch vertically to every twelve . . . inches
horizontally). The width of the [s]idewalk along
Anderson Avenue, at the top of the [c]urb is [nine] feet-
[three] inches in width. The width of the [s]idewalk
along Lawton Avenue is [nine] feet.

       The [c]oncrete [b]order that encompasses the
ADA [w]arning [p]ad is [six] inches wide. The ADA
[w]arning [p]ad measures [forty-eight] inches wide by
[twenty-four and three-fourths] inches long. The
[twenty-four and three-fourths] inch dimension is the
direction off the downward slope of the [r]amp.

      The [t]op [su]rface of the [c]oncrete [b]order was
constructed at a higher elevation than the [t]op [s]urface
of the [b]rick [p]avers that are constructed adjacent to
the [c]oncrete [b]order. The [s]outh[w]est [c]orner of
the [c]oncrete [b]order is one . . . inch higher, i.e.
[c]hange in [l]evel, than the [a]djacent [b]rick [p]avers.
It is at this location, the [c]hange in [l]evel where
[plaintiff]'s accident took place.

      At the time of my inspection, I inspected similar
[c]urb [r]amps/[p]ublic [w]alkways [s]idewalks that are
constructed on the [s]outheast [c]orner of Anderson
Avenue and Lawton Avenue.

      The [c]oncrete [b]order that [e]ncompasses the
ADA [w]arning [p]ad, at these two . . . locations, are
constructed on an even, level, and uniform place with
the [t]op [s]urfaces of the [b]rick [p]avers that are
constructed adjacent to the [c]oncrete [b]order.


                                                             A-0818-18T2
                            4
He then concluded:

                  It is this [e]ngineer's opinion, based on my
           education, experience, research and inspection and as a
           [l]icensed [u]niform [c]ode [c]onstruction [c]ode
           [o]fficial, [b]uilding [s]ubcode [o]fficer and building
           [i]nspector in the State of New Jersey, that the
           [p]roperty [o]wners, the [t]enants and/or its [a]gents
           and the Borough of Cliffside Park, (See Ordinance of
           the Borough of Cliffside Park, Chapter XXII, Property
           Maintenance Code; Section 2203, Applicability) and
           the Borough of Cliffside Park, (See Ordinance of the
           Borough of Cliffside Park, Chapter XXIII, Streets and
           Sidewalk; Section 13-1.17; Section 13-1.18 Police
           Department) did not properly [c]onstruct and did not
           properly [m]aintain the [p]ublic [s]idewalk, i.e. [c]urb
           [r]amp, where [plaintiff]'s accident occurred. The
           [c]oncrete [b]order that encompasses the ADA
           [w]arning [p]ad has been constructed at a higher
           elevation than the [b]rick [p]avers created a dangerous
           hazardous, negligent and palpably unreasonable
           condition for the person or persons attempting to
           traverse the [p]ublic [s]idewalk.        The [c]oncrete
           [b]order and the [b]rick [p]avers in the [p]ublic
           [s]idewalk created a [w]alking [s]urface that is not on a
           level, even and uniform plane with the adjacent
           [w]alking [s]urfaces in the [p]ublic [s]idewalk. It is in
           the [e]ngineer's opinion that this condition has existed
           for a long period of time. This condition has existed
           since the [o]riginal [c]onstruction of the [c]urb [r]amp,
           which is a period of more than two . . . to three . . .
           years, (See the Ordinance of the Borough of Cliffside
           Park Chapter XIII, Streets and Sidewalks; Section 13-
           1.17 Supervision; Section 13-1.18 Police Department).
           The [b]rick [p]avers and the adjacent [c]oncrete
           [b]order along the [s]urface of the [p]ublic [s]idewalk
           not being on a level, even and uniform place is a [c]ode
           [v]iolation. To [c]ompound the dangerous hazardous,

                                                                       A-0818-18T2
                                      5
negligent and palpably unreasonable conditions, the
[p]roperty [o]wners, the [t]enants, and/or its [a]gents
and the Borough of Cliffside Park failed to provide a
[r]easonably [s]afe [p]ublic [s]idewalk to meet with the
[r]equirements of the [c]odes, (See the ordinance of the
Borough of Cliffside Park, Chapter XIII, Streets and
Sidewalks; Section 13-1.17 Supervision; Section 13-
1.18 Police Department, Chapter XXII Property
Maintenance Code; Section 22-3 Applicability). The
Excessive amount of gravel also indicates a failure to
maintain, repair, and/or inspect, which was the
responsibility of the [p]roperty [o]wners, the [t]enants
and/or its [a]gents and the Borough of Cliffside Park.

      ....

      [A]nd based on a reasonable degree of
[e]ngineering certainty, that the proximate cause of
[plaintiff]'s accident was due to [b]rick [p]avers and the
[c]oncrete [b]order that encompasses the ADA
[w]arning [p]ad, not being properly [c]onstructed and
not being properly [m]aintained, along with the [l]oose
[g]ravel on the [p]ublic [s]idewalk. The [s]ection of the
[p]ublic [s]idewalk where [plaintiff]'s accident
occurred is where the [b]rick [p]avers are not on a level,
even and uniform plane with the adjacent [c]oncrete
[s]urface, which [b]orders and encompasses the ADA
[w]arning [p]ad, along with the [l]oose [g]ravel on the
[p]ublic [s]idewalk cause [her] to trip, stumble, and fall
to the ground causing injury to her body. The
[p]roperty [o]wners, the [t]enants, and/or its [a]gents
and the Borough of Cliffside Park (See the Ordinance
of the Bourough of Cliffside Park, Chapter XXII,
Property       Maintenance     Code;      Section    22-3
Applicability) and the Borough of Cliffside Park (See
the Ordinance of the Borough of Cliffside Park Chapter
X[III], streets and Sidewalks; Section 3:1.17
Supervision; Section 13-1.18 Police Department) knew

                                                             A-0818-18T2
                            6
of should have known that the [b]rick [p]avers and
[c]oncrete [b]order was improperly constructed and
that this improperly [c]onstructed [w]alkway created a
[w]alking [s]urface that is a dangerous hazardous,
negligent and palpably unreasonable condition and that
this dangerous hazardous, palpably unreasonable
condition is the result of improper [c]onstruction and
improper [m]aintenance over the past two . . . to three
. . . years or longer (See the Ordinance of the Borough
of Cliffside Park, Chapter XIII, streets and Sidewalks;
Section 13-1.17 Supervisions; and the State of New
Jersey Uniform Construction Code; Subchapter 7,
barrier Free Subcode; and the International Code
Council, ICC/ANSI, A117.1, Accessible and Usable
Buildings and Facilities, Chapter 3 Building blocks;
Chapter 4 Accessible Routes).             The improper
[c]onstruction and improper [m]aintenance for the
[p]ublic [s]idewalk introduces hazards that create the
probability of a trip, stumble and fall down accident,
such as [plaintiff]'s accident. The [c]oncrete [b]order
for the ADA [w]arning [p]ad being at a higher elevation
than the [b]rick [p]avers is not caused by ordinary wear
and tear. The [b]rick [p]avers in the [p]ublic [s]idewalk
are most likely caused by the improper construction
that was performed by the [c]ontractor for the Borough
of Cliffside Park's failure to provide a reasonably safe
sidewalk. The [p]roperty [o]wners, the [t]enants and/or
its [a]gents and the Borough of Cliffside Park did not
[p]roperly [m]aintain the [p]ublic [s]idewalks, i.e., the
[l]oose [g]ravel on the [s]idewalk and the Borough did
not properly [c]onstruct the [p]ublic [s]idewalk, i.e. the
[c]urb [r]amp. The [p]roperty [o]wners, the [t]enants,
and/or its [a]gents and the Borough of Cliffside Park
allowed the [c]oncrete [b]order which [e]ncompasses
the ADA [w]arning [p]ad to be constructed at a higher
elevation than the adjacent [b]rick [p]avers, which
failed to provide a [r]easonably [s]afe [s]idewalk to


                                                             A-0818-18T2
                            7
exist at the time of [plaintiff]'s accident, thus causing
[her] accident.

      ....

[I]t should have been foreseeable to the [p]roperty
[o]wners, the [t]enants, and/or its [a]gents and the
Borough of Cliffside Park that the [p]ublic [s]idewalk
created an uneven walking surface which is in the
[p]ublic [w]alking [a]rea. It should have also been
foreseeable that the [c]oncrete [b]order for the ADA
[w]arning [p]ad in the [p]ublic [s]idewalk being at a
higher elevation than the [b]rick [p]avers, along with
the [l]oose [g]ravel will create dangerous hazardous,
negligent and palpably unreasonable conditions that
will cause trips and fall down accidents for a person or
persons traversing the [p]ublic [s]idewalk, as in this
[c]ase, [plaintiff]'s trip and fall down accident. The
[p]roperty [o]wners, the [t]enants, and/or its [a]gents
and the Borough of Cliffside Park could have and
should have noticed the [c]oncrete [b]order was at
higher elevation than the adjacent [b]rick [p]avers
along with the [l]oose [g]ravel on the [s]idewalk long
before [plaintiff]'s accident, (See the Ordinances of
Borough of Cliffside Park Chapter XIII, Streets and
Sidewalks; Section 13-1.17 Supervision; Section
1301.18 Police Department). The [p]roperty [o]wners,
the [t]enants, and/or its [a]gents and the Borough of
Cliffside Park could have and should have removed the
[b]rick [p]avers and reconstructed the [b]rick [p]avers
to the level uniform plane with the [s]urfaces of the
[c]oncrete [b]order at the ADA [w]arning [p]ad, long
before [plaintiff]'s accident. At a minimum, the
[p]roperty [o]wners, the [t]enants, and/or its [a]gents
and the Borough of Cliffside Park could have a should
have simply constructed the [c]oncrete [b]order at this
location similar to the [c]oncrete [b]order at the other
two locations which has been properly constructed.

                                                            A-0818-18T2
                           8
      On July 21, 2018, defendant filed a motion to bar Gianforcaro from

testifying and for summary judgment. The motion was denied as untimely.

      On the first day of trial, defendant filed a motion in limine, renewing its

motion to bar the expert testimony. Defendant's trial memorandum contained

similar arguments as in the motion. The trial judge granted the motion in limine.

      During the trial, plaintiff testified regarding her recollection of the fall.

Plaintiff called Ann Daniels, who was at the scene that day and stated she did

not see the accident. Plaintiff also called Naham Barouk, the principal of the

entity that owned the property abutting the sidewalk near the accident, and John

Englese, an employee of Boswell Engineering. At the close of plaintiff's case,

the trial judge granted defendant's motion for judgment dismissing plaintiff's

claims against defendant.

      "The admission or exclusion of expert testimony is committed to the

sound discretion of the trial court. As a discovery determination, a trial court's

grant or denial of a motion to strike expert testimony is entitled to deference on

appellate review." Townsend v. Pierre, 221 N.J. 36, 52 (2015) (internal citations

omitted). Where we are asked to review a motion for an involuntary dismissal,

we apply the standard applied by the trial court. Sickles v. Cabot Corp., 379



                                                                           A-0818-18T2
                                        9
N.J. Super. 100, 106 (2005). Therefore, our review is de novo. C.W. Cooper

Health Sys., 388 N.J. Super. 42, 57 (App. Div. 2006).

      Plaintiff argues the trial judge erred in barring Gianforcaro on grounds of

net opinion. She contends the judge's decision prevented her from raising other

triable issues of fact as to defendant's liability. She argues defendant's in limine

motion was untimely and a repeat of the motion for summary judgment which

was previously denied.

            Although a trial judge "retains the discretion, in
            appropriate cases, to rule on the admissibility of
            evidence pre-trial," . . . we have cautioned that
            "[r]equests for such rulings should be granted only
            sparingly." This is particularly true when the "motion
            in limine" seeks the exclusion of an expert's testimony,
            an objective that has the concomitant effect of
            rendering a plaintiff's claim futile.

            . . . It is not a summary judgment motion that happens
            to be filed on the eve of trial. When granting a motion
            will result in the dismissal of a plaintiff's case or the
            suppression of a defendant's defenses, the motion is
            subject to Rule 4:46, the rule that governs summary
            judgment motions.

            [Seoung Ouk Cho v. Trinitas Reg'l Med. Ctr., 443 N.J.
            Super. 461, 470-71 (App. Div. 2015) (internal citations
            omitted).]

      Rule 4:46-1 states in pertinent part:

            All motions for summary judgment shall be returnable
            no later than [thirty] days before the scheduled trial

                                                                            A-0818-18T2
                                        10
             date, unless the court otherwise orders for good cause
             shown, and if the decision is not communicated to the
             parties at least [ten] days prior to the scheduled trial
             date, an application for adjournment shall be liberally
             granted.

      Our concern for adherence to the temporal nature of motions in limine is

so as not to deprive the party defending the motion of due process. Cho, 443
N.J. Super. at 473-74. However, due process is not a fixed concept mandating

that rigid requirements must be met in every case, but rather "the time

requirements for the filing and decision of summary judgment motions provide

a useful background for assessing whether plaintiffs had an opportunity to be

heard at a meaningful time and in a meaningful manner." Ibid.

      In Cho, the defendant filed a motion in limine on the eve of trial, seeking

dismissal of the plaintiff's claims based on the prior barring of plaintiff's expert,

which the judge granted. Id. at 465-67. We reversed and held

             our commitment to the fair administration of justice
             demands that we protect a litigant's right to proceed to
             trial when he or she has not been afforded the
             opportunity to respond to dispositive motions at a
             meaningful time and in a meaningful manner. We
             therefore hold that the resulting dismissal of a
             complaint deprives a plaintiff of due process of law.

             [Id. at 474-75.]




                                                                             A-0818-18T2
                                        11
      The facts here differ from Cho because defendant filed an initial motion

for summary judgment before the trial, and the in limine motion was the same

motion. Therefore, despite the lack of timeliness, plaintiff was not deprived of

due process having previously seen and contested the contents of defendant's

motion.

      Moreover, we disagree with plaintiff's argument that an adjournment of

the motion would yield a different result. Discovery closed and plaintiff was

bound to her expert's opinion, which was clearly a net opinion and fatal to her

ability to present a theory on liability.

      An expert must be able to "identify the factual bases for their conclusions,

explain their methodology, and demonstrate that both the factual basis and

methodology are reliable." Townsend, 221 N.J. at 55 (internal citation and

quotations omitted). An expert's opinion will be "excluded if it is based merely

on unfounded speculation and unqualified possibilities." Ibid. (internal citations

and quotations omitted).

      Here, Gianforcaro opined that: (1) defendant was negligent in the

construction of the sidewalk where plaintiff fell; (2) the sidewalk was dangerous

since its construction; (3) defendant was on notice of the dangerous condition;

and (4) the sidewalk's condition was palpably unreasonable. However, his


                                                                          A-0818-18T2
                                            12
conclusions were unfounded because he failed to demonstrate defendant had

actual or constructive notice of the sidewalk's condition, and defendant's

construction of the sidewalk or failure to maintain it was palpably unreasonable.

To vault the threshold of a net opinion, Gianforcaro needed to do more than

recite the measurements of the sidewalk and summarily conclude defendant

created and ignored the alleged dangerous condition. The trial judge did not

abuse his discretion when he barred Gianforcaro's net opinion.

      Nor did the judge err in granting defendant's motion for judgment pursuant

to Rule 4:40-1.

            In the case of motions for involuntary dismissal, the test
            is, as set forth in R[ule] 4:37-2(b) and equally
            applicable to motions for judgment [under Rule 4:40-
            1], whether "the evidence, together with the legitimate
            inferences therefrom, could sustain a judgment in
            favor" of the party opposing the motion, i.e., if,
            accepting as true all the evidence which supports the
            position of the party defending against the motion and
            according him the benefit of all inferences which can
            reasonably and legitimately be deduced therefrom,
            reasonable minds could differ, the motion must be
            denied. The point is that the judicial function here is
            quite a mechanical one. The trial court is not concerned
            with the worth, nature or extent (beyond a scintilla) of
            the evidence, but only with its existence, viewed most
            favorably to the party opposing the motion.

            [Dolson v. Anastasia, 55 N.J. 2, 5-6 (1969) (internal
            citations omitted).]


                                                                         A-0818-18T2
                                       13
      Pursuant to the Torts Claims Act (TCA), specifically N.J.S.A. 59:4-2,

            [a] public entity is liable for injury caused by a
            condition of its property if the plaintiff establishes that
            the property was in dangerous condition at the time of
            the injury, that the injury was proximately caused by
            the dangerous condition, that the dangerous condition
            created a reasonably foreseeable risk of the kind of
            injury which was incurred, and that either:

            a. a negligent or wrongful act or omission of an
            employee of the public entity within the scope of his
            employment created the dangerous condition; or

            b. a public entity had actual or constructive notice of
            the dangerous condition under section 59:4-3 a
            sufficient time prior to the injury to have taken
            measures to protect against the dangerous condition.

            Nothing in this section shall be construed to impose
            liability upon a public entity for a dangerous condition
            of its public property if the action the entity took to
            protect against the condition or the failure to take such
            action was not palpably unreasonable.

      A public entity must have actual or constructive notice, meaning actual

knowledge of the dangerous condition, or should have known of the dangerous

condition; or if plaintiff proves the condition lasted for such a period of time

and was of such an obvious nature that the public entity "in the exercise of due

care, should have discovered the condition . . . ." N.J.S.A. 59:4-3. Under the

TCA, "palpably unreasonable" implies a behavior which is "patently

unacceptable under any given circumstance." Kolitch v. Lindedahl, 100 N.J.

                                                                          A-0818-18T2
                                       14
485, 493 (1985). More than negligence is required, and instead an "obvious and

manifest breach of duty [is required] and imposes a more onerous burden on the

plaintiff." Williams v. Phillipsburg, 171 N.J. Super. 278, 286 (App. Div. 1979).

        Plaintiff did not meet the elements under the TCA. Gianforcaro examined

the property over two years after the accident. He offered no basis for his

opinion that the sidewalk was a dangerous condition at the time of the fall.

Plaintiff testified the photo of the sidewalk accurately depicted it at the time of

her fall, but also stated she was in and out of consciousness following the fall.

The other witnesses did not see plaintiff's fall in order to shed any light on the

condition of the sidewalk at the time of her fall.       No evidence supported

plaintiff's argument the uneven portion of the sidewalk existed at the time of her

fall.

        Regarding the issue of notice, Gianforcaro concluded the dangerous

portion of the sidewalk existed since its construction. However, he provided no

factual basis for this conclusion. His opinion also lacked any basis to conclude

defendant knew or should have known of the alleged dangerous condition.

Absent from the record is any evidence of complaints regarding the sidewalk,

other accidents occurring at that location, or notice to defendant of a defect in

the sidewalk.


                                                                           A-0818-18T2
                                       15
      In the absence of notice, a public entity's conduct cannot reach the

palpably unreasonable standard. See Maslo v. City of Jersey City, 346 N.J.

Super. 346, 349-51 (App. Div. 2002) (holding given the absence of notice,

among other factors, no rational fact finder could resolve the question of

palpable unreasonableness in favor of the plaintiff).        Plaintiff did not

demonstrate defendant acted palpably unreasonably because she failed to prove

defendant had notice of the alleged condition of the sidewalk.

      Given these circumstances, granting the Rule 4:40-1 motion where there

was no showing plaintiff was deprived of due process was an appropriate

exercise of discretion. See Borough of Saddle River v. 66 E. Allendale, LLC,

216 N.J. 115, 142 (2013) (holding "[t]he gatekeeping function . . . assigned to

[a] judge [where a party alleges net opinion is] specifically to screen the jury

from hearing mere speculation.").

      Affirmed.




                                                                        A-0818-18T2
                                      16